DETAILED ACTION
This is the final office action in response to the application US 16/149247 filed on February 22,2021 which claims foreign priority of JP 2017-214352 filed on
November 7, 2017.	 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 22, 2021 has been entered. Claims 1-4 remain pending in the application.  
Claim Interpretation
The cited element “plate-like member” in claims 1-4 is interpreted as any plate that can be welded together.
The cited element “depressed” in claim 3 is interpreted as lying flat from Merriam-Webster dictionary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kresse Jr. et al., US 5221585 (hereafter Kresse Jr. et al.), and further in view of Kenji et al., JP 2001246486(hereafter Kenji et al.) and further in view of Yasuo et al., JPH09-314374, (hereafter Yasuo et al.).


    PNG
    media_image1.png
    544
    518
    media_image1.png
    Greyscale


Fig. 4 of Kresse Jr. et al. teaching projecting parts 52,46 and flat parts 50,44

    PNG
    media_image2.png
    579
    269
    media_image2.png
    Greyscale

Fig. 5 of Kresse Jr. et al. teaches L-shaped corner joint











Regarding claim 1, Kresse Jr. et al. teaches 
“A method for welding together” (Column 1, lines 15-20)
“a first plate-like member and a second plate-like member that are butted against each other in an L-shape to form a corner joint part
“the first plate-like member comprising a first butted part butted against the second 5plate-like member” (Column 1, lines 40-65; Fig. 4)
“the first butted part comprising a first flat part and a first projecting part that…… projects from the first flat part in a direction in which the first plate-like member is butted against the second plate-like member” (Column 1, lines 50-65 and Fig. 4 teaches “the toothed edges abutting with one another with the tabs of the one panel interdigitating with the tabs of the other panel…. The toothed edges of the panels preferably extend generally normal to one another and the length of the tab is not substantially less than the length of the notch which receives the tab so that the interlocking tabs and notches align the panels longitudinally relative one another pending the welding together of the panels.” ) 
“the second plate-like member comprising a second butted part butted against the first 10plate-like member” (Column 1, lines 50-65 and Fig. 4 teaches “the toothed edges abutting with one another with the tabs of the one panel interdigitating with the tabs of the other panel…. The toothed edges of the panels preferably extend generally normal to one another and the length of the tab is not substantially less than the length of the notch which receives the tab so that the interlocking tabs and notches align the  
 “ the second butted part comprising a second flat part and a second projecting part that ……. projects from the second flat part in a direction in which the second plate-like member is butted against the first plate-like member” (Column 1, lines 50-65 and Fig. 4 teaches “the toothed edges abutting with one another with the tabs of the one panel interdigitating with the tabs of the other panel…. The toothed edges of the panels preferably extend generally normal to one another and the length of the tab is not substantially less than the length of the notch which receives the tab so that the interlocking tabs and notches align the panels longitudinally relative one another pending the welding together of the panels.” ) 
 “the method comprising: a plate processing step of processing a plate-like material to form the first plate-like 15member and the second plate-like member in such a way that when the first and second butted parts are butted against each other” (Column 1, lines 40-50)
“the first and second flat parts and the first and second projecting parts are meshed with one another” (Column 1, lines 45-55; Fig. 4-5 teaches toothed 
 “a welding step” ( Column 1, lines 65-68)
“of butting the first and second plate-like members against each other in an L shape” (Column 1, lines 65-68; Column 2, lines 1-6)
“and welding together the first and second plate-like members” (Column 1, lines 65-68; Column 2, lines 1-6)
“while the first and 20second flat parts and the first and the second projecting parts are meshed with one another” (Column 1, lines 65-68; Column 2, lines 1-6)
However Kresse Jr. et al. does not teach tapered tabs and space between them. Kenji et al. teaches welding on grooved surfaces. Kenji et al. teaches
“Tapered” projecting parts (Fig. 10 a-d teaches uneven surfaces formed on plates)
“Tapered
Modified Kresse Jr. et al. does not teach having space between adjacent projecting parts. Yasuo et al. teaches a method for welding flexible joint. Yasuo et al. teaches
“and there is a predetermined space between the adjacent first and second projecting parts;” (Page 3, paragraph 6 teaches “it is desirable that the space volume of the concave portion is larger than the volume of the convex portion.” Hence there would be predetermined space between adjacent convex projecting parts when members are butted against each other.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the rectangular tabs of Kresse Jr. et al. to tapered shapes as taught by Kenji et al and have space between them as taught by Yasuo et al. One of ordinary skill in the art would have been motivated to do so in order to reduce residual bubbles, suppress blowholes, and penetration as taught by Kenji et al. in abstract and to obtain deep penetration without spacers as taught by Yasuo et al. in page 3, paragraph 8.
Regarding claim 2, Kresse Jr. et al. teaches 
“in the plate processing step, the plate-like material is processed in such a way that a projecting length of the first projecting part projecting from the first flat part becomes greater than a thickness of the second plate-like member” (The element is interpreted as projecting part of at least one of the plates is longer than the thickness of the other plate. Fig. 8, reference elements 46 and 52; Column 3, lines 45-50, 55-60)
“or that a 25projecting length of the second projecting part projecting from the second flat part becomes greater than a thickness of the first plate-like member” (The element is interpreted as projecting part of at least one of the plates is longer than the thickness of the other plate. Fig. 8, reference elements 46 and 52; Column 3, lines 45-50, 55-60).
Regarding claim 3, Kresse Jr. et al. teaches
“A corner joint component comprising” (Fig. 5)
“a corner joint part” (Fig. 5)
“wherein the corner joint part comprises a first plate-like member and a second plate-like 30member”( Fig. 5,8,9,10)
“the first and second plate-like members are butted against each other in an L-shape” (Fig. 5)
“the first plate-like member comprises a first flat part and a first projecting part …….and projects from the first flat part in a direction in which the first plate-like member is butted against the second plate-like member,  
“the second plate-like member comprises a second flat part and a second projecting part ……and projects from the second flat part in a direction in which the second plate- like member is butted against the first plate-like member,” (Column 1, lines 50-65 and Fig. 4 teaches “the toothed edges abutting with one another with the tabs of the one panel interdigitating with the tabs of the other panel…. The toothed edges of the panels preferably extend generally normal to one another and the length of the tab is not substantially less than the length of the notch which receives the tab so that the interlocking tabs and notches align the panels longitudinally relative one another pending the welding together of the panels.” ) 
“the first and second flat parts are meshed with the second and first projecting parts” (Fig. 4 and 9 teaches notch 44, 50 are interlocked with tabs 52 and 46) 
“a part where the first and second plate-like members are butted against each other comprises a plurality of welded parts” (Fig. 8 and 9)
“formed by welding at least a part of the first and second projecting parts” (Column 4, lines 35-41 teaches “As best seen in FIG. 8 the spot welds 74 are provided along the tabs 52 and fuse the tabs 52 to the bottom wall of the notches of the inner panel 34. Alternatively, the spot welds could be applied along the tabs 46.” Hence joint can be formed by welding tabs 52 and 46.)
 “and the depressed part is disposed between the plurality of welded parts” (Fig. 8 and 9)
However Kresse Jr. et al. does not teach tapered tabs and space between them. Kenji et al. teaches welding on grooved surfaces. Kenji et al. teaches
“Tapered
“Tapered” projecting parts on both members (page 12, paragraph 2 of the attached machine translation teaches that uneven surface can be formed on both members)
Modified Kresse Jr. et al. does not teach having space between adjacent projecting parts. Yasuo et al. teaches a method for welding flexible joint. Yasuo et al. teaches
 “and depressed parts formed from spaces between the adjacent first and second projecting parts,” (Page 3, paragraph 6 teaches “it is desirable that the space volume of the concave portion is larger than the volume of the convex portion.” Hence there would be predetermined space between adjacent convex projecting parts when members are butted against each other and this space forms depressed parts.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the rectangular tabs of Kresse Jr. et al. to tapered shapes as taught by Kenji et al and have space between them as taught by Yasuo et al. One of ordinary skill in the art would have been motivated to do so in order to reduce residual bubbles, suppress blowholes, and penetration as taught by Kenji et al. in abstract and to obtain deep penetration without spacers as taught by Yasuo et al. in page 3, paragraph 8.


    PNG
    media_image3.png
    334
    821
    media_image3.png
    Greyscale

Annotated Fig. 9 of Kresse Jr. et al. teaches depressed parts between 52a and 46b; 46a and 52b
Regarding claim 4, Kresse Jr. et al. teaches
“wherein a sum of welded lengths of the plurality of welded parts exceeds 50% of a length of the part where the first and second plate-like members are butted against each other” ( Fig. 8, 10; Column 4, lines 53-56).
Response to Arguments










Applicant’s arguments filed on February 22, 2021 with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection based on the amendment of claims. The previous rejections filed on December 15, 2020 are withdrawn due to the amendment of claims 1 and 3. However, upon further 
The applicant amended the claims 1 and 3 to recite that the projecting parts are tapered and there is a space between the adjacent projecting parts and argued that this makes the joint distinguishable from Kresse Jr et al.  Kresse Jr. et al. does not teach tapered tabs. Kenji et al. teaches welding on grooved surfaces. Kenji et al. teaches
“Tapered” projecting parts (Fig. 10 a-d teaches uneven surfaces formed on plates)
“Tapered” projecting parts on both members (page 12, paragraph 2 of the attached machine translation teaches that uneven surface can be formed on both members)
Modified Kresse Jr. et al. does not teach having space between adjacent projecting parts. Yasuo et al. teaches a method for welding flexible joint. Yasuo et al. teaches
 “and depressed parts formed from spaces between the adjacent first and second projecting parts,” (Page 3, paragraph 6 teaches “it is desirable that the space volume of the concave portion is larger than the volume of the convex portion.” Hence there would be predetermined space between 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the rectangular tabs of Kresse Jr. et al. to tapered shapes as taught by Kenji et al and have space between them as taught by Yasuo et al. One of ordinary skill in the art would have been motivated to do so in order to reduce residual bubbles, suppress blowholes, and penetration as taught by Kenji et al. in abstract and to obtain deep penetration without spacers as taught by Yasuo et al. in page 3, paragraph 8.
Conclusion
















































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 




/FAHMIDA FERDOUSI/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761